Title: From Thomas Jefferson to Joseph Yznardi, Sr., 26 January 1804
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


               
                  Dear Sir
                  Washington Jan. 26. 04.
               
               I wrote you last on the 10th. of May, and since that have recieved your several favors of Apr. 4. July 9. & 19. and Oct. 22. and very lately another letter written in Octob. subsequent to that of the 22d. but without particular date. with the two last came the butt of Pale Sherry to Philadelphia, from which place it is now on it’s way to Richmond in Virginia to be forwarded to Monticello. if the quality is equal to that of the Xeres sin color which you furnished me before, as I doubt not it is, I shall not begrudge the price which you consider as high. but as the stock of wines I have now on hand, will permit my keeping those I get hereafter until they ripen, I will adopt your advice of taking hereafter those of the same quality but of less age, and keeping them to their proper age. I propose therefore, when I remit you the price of the pipe just recieved, to add to it the amount of another which you would be so good as to send me in the course of the current year, of the same quality but less age & consequently cheaper and to do the same annually hereafter which will be a sufficient supply for me of that kind of wine.
               The other matters contained in your last letter of October have been communicated to the Secretary of State, within whose department they lie and will be under consideration in due time. Accept my friendly salutations and assurances of great esteem and respect.
               
                  Th: Jefferson
               
            